MoCULLOCH, C. J., (on rehearing). Counsel for appellee now disclaim any intention of asserting a distinction between the right of a corporation to deduct from its assessment of original capital stock the value of shares of stock in another corporation, and the right to make such deduction from accumulated surplus, and they take the broader position that a corporation has the right to such deduction either from the original capital stock or from accumulated surplus. That contention is answered by the decision of this court in the case of Dallas County v. Home Fire Insurance Company, 97 Ark. 254, as shown in the former opinion in the present case. The force of that decision was not impaired by the recent case of State ex rel. v. Bodcaw Lumber Company, 128 Ark. 505. On the contrary, we think that the two decisions' are in harmony. We do not decide that a corporation holding shares of stock in another corporation must assess the samé separately in addition to its own capital stock, but we do hold that such corporation can not deduct the value of such shares of stock from the assessment, of its own capital stock, which includes accumulated surplus.